IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                                                                   United States Court of Appeals
                              No. 07-40324                                  Fifth Circuit


                         In Re: JAMES LEE CLARK,
                                                                         FILED
                                                                         April 9, 2007
                                  Movant
                                                     Charles R. Fulbruge III
         ________________________________________________ Clerk

Motion for an order authorizing the United States District Court
   for the Eastern District of Texas, Sherman, to consider a
             successive 28 U.S.C. § 2254 application


Before DAVIS, GARZA, and DENNIS, Circuit Judges.

PER CURIAM:1

     The movant, James Lee Clark, has requested authorization to

file a successive habeas petition alleging that the judgment

against him was void for improper jury instructions, a stay of

execution   pending   resolution      of   this    appeal,   and    a     stay        of

execution pending the disposition of Schriro v. Landrigan, a case

presently before the United States Supreme Court.

     Clark’s   successive     habeas       petition    is    barred        by       the

Antiterrorism and Effective Death Penalty Act (AEDPA). Clark has

not shown   that   his   claim   is   based   on    either   a     new    rule        of

constitutional law made retroactive by the Supreme Court or that it

could not have been discovered previously through due diligence. 28



     1
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                      1
U.S.C. § 2244. Clark cites no direct authority for his position

that a challenge to his conviction as void is not subject to

AEDPA’s requirements. The case Clark references as involving a

similar issue, Rhode v. Olk-Long, 84 F.3d 284 (8th Cir. 1996),

dealt with a conviction invalid for lack of jurisdiction, which has

not been alleged here. The motions for authorization to file a

successive habeas petition and to stay execution pending resolution

of this claim are DENIED.

      Clark has also moved to stay execution pending the Supreme

Court’s decision in Schriro v. Landrigan. The motion has presented

nothing to controvert Clark’s previous admission that he elected

not   to   present   the   testimony       of   witnesses   his   counsel   had

subpoenaed after full counseling by his attorney. Clark v. Johnson,

227 F.3d 273, 284 (5th Cir. 2000). Our review of the issues pending

before the Supreme Court in Schriro indicates that it involves

distinct issues and facts that do not implicate our previous

decision. The motion to stay execution pending the decision in

Schriro is DENIED.

      The movant’s unopposed motion to proceed in forma pauperis in

any further action in this case is GRANTED.




                                       2
3